Opinion by
Wingard, Associate Justice.
This was an appeal from a justice of the peace to the District court, Third District at Seattle.
A motion was made to dismiss the appeal on the ground that the original transcript of the justice’s docket, filed in the District court, does not say that the appeal has been allowed, but there appear the words “appealed to the District court.”
The court below held that these words were not' such an entry in the justice’s docket of the allowcmee of the appeal, as is required by Section 160 of the Justice’s Practice Act, and thereupon dismissed the appeal, which is the error complained of.
Section 157, same act,provides that “appeals shall be taken within twenty days after the judgment is rendered or the decision made, and shall be, by filing a notice of appeal with the justice and serving a copy thereof on the adverse party or his attorney.”
This was done, and when done the appeal was taken.
It was still necessary, in order to stay proceedings, to file a bond and make an entry of an allowance of the appeal.
This, we think, the justice substantially did by entering the words, “appealed to the District court,” and hence it was error to dismiss the appeal.
The judgment of the court below is reversed, and the cause is remanded to the District court for further proceedings.